_Case 1:19-cv-11384-JPO Document 12 Filed 06/29/20 Page 1 of 1

STATES DISTRICT COURT

“ DISTRICT OF NEW YORK
EVELINA 4 CALCANO, ON BEHALF OF HIMSELI
. OTHER PERSONS SIMILARLY

PLATED,
JOUNT STIPULATION OF
Plaintiffs. DISMISSAL WITH
, PREJUDICE

  
 

Clase New:

AE LilQ-ovel 1384.) PQ

  

 

SH

SPACE NK USA LLC

Defendant.

 

‘Ty TS HEREBY STIPULATED AND AGREED, by and between Plainuff, EVELINA CALCANDG, 08

LARLY SVPLUATED, and Defendant.

 

   

SNK USA LLC. by and through their undersigned counsel, pursuant to 41(2¥ 1A WED hereby

 

o the dismissal with prejudice of the above-captioned action in its entirety, with each

 

 

_LAW OFFICE OF DARRYN G. SOLOTOFF, BRYAN CAVE LEIGHTON
— PAISNER LLP

    

Ryo fF ET bs
Steven Mare Stime?!

L290 Avenue of Americas
New York, NY 1anes

 

  

 
